Citation Nr: 1625344	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left eye disability, including retinal detachment, lensectomy and enucleation of left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell

INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1981 to April 1985.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision that denied service connection for retinal detachment and enucleation of left eye.  The Veteran timely appealed.

In February 2012, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In April 2012 and February 2015, the Board remanded the matter for additional development.  While the Board sincerely regrets the delay, additional development is required to satisfy VA's duty to assist the Veteran.  

The Board notes that additional evidence has been submitted since the June 2015 supplemental statement of the case.  In a May 2016 letter, the Veteran's representative waived AOJ review of this evidence.

Lastly, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) files.  All records are now in these electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of a left eye disability, including retinal detachment, lensectomy and enucleation of left eye.

A remand is needed to obtain relevant VA and private medical records.  The RO is currently attempting to obtain treatment records from Miami VA Medical Center for 2009 and 2010.  Further, according to April 2010 VA treatment records, the Veteran has received treatment from VA Dr. JP in a private setting.  Those records must be obtained.  Finally, the claims file contains treatment records from Bascom Palmer Eye Institute (BPEI) through March 2008.  According to VA treatment records, the Veteran continued to receive treatment at BPEI after this date.  See, e.g., November 2011 VA Treatment Records.  Those records must also be obtained.

Any other additional, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning a left eye disability.  Specifically, obtain all outstanding, pertinent VA records of treatment of the Veteran, including those from the Miami VA Medical Center dating from 2009.  See February 2016 deferred rating decision and May 2016 request for VA medical records.    

2.  With the assistance of the Veteran as necessary, obtain private treatment records from Dr. JP, and treatment records from Bascom Palmer Eye Institute (BPEI) since March 2008.  See VA treatment record dated in April 2010 ("seen with Dr. P in past in private office"), January 2010 (sees Dr. G and L at BPEI) and November 2011 followed by Miami VA and BPEI). All attempts to obtain records should be documented in the claims folder.  Appellant's assistance in identifying and obtaining records should be solicited as needed.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




